Title: From John Adams to Elbridge Gerry, 8 September 1783
From: Adams, John
To: Gerry, Elbridge


          My dear Mr. Gerry,
            Paris Sept. 8th. 1783.
          Yesterday morning, Dr. Franklin produced a Resolution of Congress, that A. F. & J. should be joined in a Commission to treat of Commerce with Great Britain. This is well, & I hope you will pursue the plan & send another Commission to the same Persons to treat with Joseph, Catharine, Denmark & Portugal. Jay & I do admirably well with the old Man. We go on very smoothly, & make him know what is right & do it, for absolutely he does not know of himself.
          If you appoint a Secretary, will you let it be Thaxter? He has richly merited it. You need not give him a thousand a year, as you did Carmichael, Dana & W. T. Franklin—five hundred a year would do— But with less it would be impossible to live. Three hundred a year is really as little as a private Clerk can live upon with Decency, even when he has his Rent; his Board, Washing, Lodging, Coach when he wants it, &ca, in the Family of a Minister. I hint at Mr. Thaxter, because I think him from Experience the fittest for it— But this is the Affair of Congress, & they must do as they judge best. I hope none will complain of Expence, when it is necessary & reasonable. Compute how much my Residence in Holland has cost you— not more than five thousand pounds— Indeed it has not cost you any thing, for you must have been at the same Expence for me as Minister of Peace, if I had lain idle at Paris. Compute next, how many Millions of Dollars the Capture of Burgoyne or Cornwallis cost you—nay how many Millions sterling? Now I say, and I can demonstrate, that the Negotiation in Holland advanced the American Cause more than the Capture of either of those Armies did. If Congress had indulged more Confidence in their Negotiations & Negotiators, they would have made more Advantage of them. I am as parsimonious of public Money, in principle & by habit, as any Man ought to be— But there is an œconomy at the Spigot & a Profusion at the Bung sometimes. Parsimony should not prevent your finishing your European System, by which you may save twenty Millions sterling in a future War. I am clear in this opinion, that, by the Expence of a few thousand pounds in Europe for two or three years to come, you will save many many Millions both in Commerce, Negotiation and War in future years. One thing more I beg may be attended to— The French dont wish you should have Ministers in Europe— They wish you may employ their little Agents to solicit for you every thing— They will therefore probably fall in with the Shoestring Ideas, in order to take you in, and secretly foment the Cry against Expence. Timeo Danaos, et dona ferentes. I dont think it worth while to send Ambassadors, but would continue Ministers Plenipotentiary. But I really think the Error would be less expensive in the end, to send Ambassadors to every great Court in Europe, with Salaries of six thousand sterling a year, than to recal all your Ministers, & appoint Residents only with one thousand a year, at present, & for two or three years to come. I beg you would not think of sending Residents only to the great Courts— It would sink the Reputation of our Country infinitely more than recalling all your Ministers, & sending no Residents at all. In Europe, Appearance is so decidedly necessary, that nothing can be done without it.— Your Resident could keep no Company with Ambassadors or Ministers— They would be the Scorn & Ridicule of every Commis in Office— These Commis have sixty thousand Livres a year, besides all their innumerable & unknown Perquisites.
          When I was first in Holland, I used to make Visits with one Footman behind my Coach. The plainest Republicans, the severest of them all, came to me to remonstrate. Mr. Adams, Said they, you must never make a Visit with less than two Servants in Livery behind your Coach. You can neither keep up your own Reputation with our People, nor that of your Country, nor our Reputation who associate with you & call you the American Minister, without it. “C’est trop en Bourgeois” This is the Fact.— It is seen and felt by every one.
          The foreign Ministers at European Courts may be divided into three Classes. First.— Noblemen of high Rank and great Fortune in their Countries, who have six, eight or ten thousand Pounds from their Courts—some of whom are supposed to spend as much more out of their private Fortunes. These are commonly more fit for Parade than any thing else, or have particular Reasons for wishing to live out of their own Countries, or whose Courts have such Reasons for wishing them away. Secondly— Others who have smaller Salaries, but still handsome ones, & who spend twice as much, which they acquire by Speculations in Stocks, by making use of their Prerogatives in saving Duties upon Goods, even by secret Connections with Smugglers, by gaming & many other ways equally unfit to mention or suspect. All these Practices have been used, & perhaps are still— But Congress ought to execrate & condemn, in the most decided manner, every such thing in their Ministers. Thirdly— There are others, who have honorable Salaries, spend them honorably & are industrious & attentive to the Rights and Honor of their Country and their Masters.— Such and such only ought to be the American Ministers. The present Allowance to your Ministers, with an addition of 300. a year for a Clerk, is in my opinion as little as will possibly bear.— For besides all the expensive Articles of House, Coach, Livery Servants, Domestick Servants, Presents to the Servants at Courts, and the Pilferings of Servants, Tradesmen, Shopkeepers &ca., a great & inevitable deduction, your Ministers must keep an handsome Table, suitable to entertain genteel Company at all times, & great Company very often.
          Let me beg of you, my Friend, to write to my Wife, and advise her, whether it is prudent for her to come to me or not this Fall, or next Spring— Of this you will make no Words with any one, as it is not necessary to trouble others with the Cares of my Family.
          With great Esteem & sincere Affection, / your Friend.
          John Adams.
        